Per Curiam.

Caldwell sued the appellees upon a promissory note executed by them to him.
Jacl&son and Whitten answered, that the note was given for part of the purchase-money for a certain lot in Leavenworth, purchased by Ward of the plaintiff, and that they signed the note as sureties for Ward; that afterward the said Caldwell and Ward canceled the contract for the sale of the lot, and the title was re-covnveyed to Caldwell by Ward, upon Caldwell releasing all liability for the purchase-money for the same.
A. J. Simpson, for appellant.
W. Q. Gresham, for appellees.
Galdwell demurred to this answer; but the demurrer was overruled and he excepted. Ward answered, in substance, to the same effect. Issues were formed, and the cause was tried by the Court, who found for the defendant, and rendered judgment, overruling a motion for a new trial.
The objection made to the answer of Jackson <& Whitten is, that it does not show that the note was canceled, or intended to be canceled, at the time of canceling the contract for the sale of the lot. This, it seems to us, sufficiently appears, as it is alleged, substantially, that Galdwell released all liability for the purchase-money for the lot.
The only other question raised, is as to the sufficiency of the evidence to sustain the finding. We can not disturb the finding and judgment on the evidence: that, to say the least of it, strongly tends to sustain the finding.
The judgment is affirmed, with costs.